DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2020 has been entered.
Applicants previously canceled claims 7, 10, 18-23, 26, and 29-50, and now cancel claims 2-4, 6-9, and 11-17.  Applicants amend claims 1 and 5.  Claims 1, 5, 24-25, and 27-28 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed May 1, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 requires that the breast tumor tissue is determined to be of a Luminal A molecular subtype prior to contacting the sample with reagents for determining expression level of certain genes.  Claim 5, which depends from claim 1, requires determining that the breast cancer tissue is of a Luminal A molecular subtype.  Because claim 1 already requires that the breast cancer tissue is determined to be of a Luminal A molecular subtype, claim 5 fails to further limit claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 24-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. (U.S. Patent Application Publication No. 2014/0045915, published February 13, 2014) in view of Ciriello et al. (163 Cell 506-519 (2015)), Gure et al. (97 Proceedings of the National Academy of Sciences USA 4198-4203 (2000)), Liang et al. (284 The Journal of Biological Chemistry 21719021727 (2009)), Yan et al. (16 International Journal of Molecular Sciences 16144-16157 (2015)), Terai et al. (10 ACS Chemical Biology 2687-2696 (2015)), Fatah et al. (72Cancer Research 1-5 (2012)), Rezaul et al. (1(3) Genes & Cancer251-271 (2010)) and Parker et al. (27 Journal of Clinical Oncology 1160-1167 (2009)).
Skog discloses a method of detecting biomarkers in a sample (abstract and claim 1).  Skog discloses isolating a microvesicle fraction from a biological sample from a subject (claim 1).  Skog 
 	Regarding claim 24, Skog discloses the use of RNA (paragraph [0014]).
Regarding claim 25, Skog discloses the use of qPCR (paragraph [0021]).
Regarding claim 27, Skog discloses the use of protein (paragraph [0018]).
Skog fails to explicitly disclose the role of the analyzed genes in cancer, and particularly in breast cancer.  Skog fails to explicitly disclose the use of antibodies to detect cancer genes.  Skog fails to explicitly disclose or suggest that the breast cancer is of a Luminal A molecular subtype prior to contacting the tissue with the reagents.
Ciriello discloses that expression of CMTM8 is altered in FOXA1 mutants (page 511).  Ciriello discloses FOXA1 mutants are associated with invasive lobular carcinoma (abstract).
Gure discloses the use of antibodies to detect ZIC2 in breast cancer (page 4200, Table 3).
Liang discloses the RGS16 inhibits breast cancer cell growth (see the entire document).
Yan discloses that SLC2A1 is over-expressed in breast cancer (page 16145).
Terai discloses that mutations in DDR2 are present in multiple types of cancer including breast cancer (page 2688).
Fatah discloses that TROAP is biological marker in breast cancer (see the entire document).
Rezaul discloses that PTPLAD1 is differentially expressed in breast cancer (Appendix).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to narrow the list of genes provided by Skog to a smaller list that includes genes known to be associated with breast cancer as shown by the references above to create a thorough screening of genes known to be associated with breast cancer.  Skog discloses the use of several methods of creating gene expression profiles from various types of samples, including samples from subjects with breast cancer.  Thus, because Skog discloses the method of creating and using a gene expression profile and the recited genes are known to be associated with breast cancer as recited above by Ciriello, Gure, Liang, Yan, Terai, Fatah, Rezaul, and Parker, one of ordinary skill in the art would be motivated to detect those genes in a smaller gene expression panel.
 	Furthermore, because Gure discloses the use of antibodies to detect ZIC2 thus it would have been obvious to one of skill in the art to substitute one well-known method of detecting a gene or gene expression for another well-known detection method with a predictable and reasonable expectation of success in the detection of gene expression in breast cancer.
	In addition, Parker’s disclosure of the different subtypes of breast cancer, including Luminal A molecular subtype, provides motivation to detect a certain subtype of breast cancer using the method of Skog and detection of the genes disclosed to be associated with breast cancer by Ciriello, Gure, Liang, Yan, Terai, Fatah, and Rezaul, which will enable determination of a course of treatment for a breast cancer patient based on the subtype determined by the claimed analysis.
 	Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, absent evidence to the contrary, that the ordinarily 

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. § 103, Applicants’ arguments have been fully considered but they are not deemed to be persuasive. 
Applicants assert that the combination of Skog, Ciriello, Gure, Liang, Yan, Terai, Fatah, and Rezaul, because not applied to claim 3, which limitations are inserted into claim 1, is not applicable.  Applicants assert that it is only reasonable to combine references if there is no change in respective functions and if the combination would have yielded nothing more than predictable results.
To begin, the rejection is now based upon Skog, Ciriello, Gure, Liang, Yan, Terai, Fatah, Rezaul, and Parker.  And Parker clearly discloses the Luminal A molecular subtype of breast cancer, as well as disclosing that determination of the breast cancer subtype can be useful in providing prognostic and predictive information for breast cancer patients.  Because Skog discloses the method of determining expression profiles, and lists the seven specific genes for analysis in the panel, and Ciriello, Gure, Liang, Yan, Terai, Fatah, and Rezaul disclose that each of these seven genes is associated with breast cancer, and Parker discloses that determination of subtypes of breast cancer, including Luminal A molecular subtype, is useful for prognostication and prediction in breast cancer subjects, one of ordinary skill in the art would have a roadmap directly to the claimed invention.  Thus, the combination of references does not alter the respective functions of any of the cited prior art references.  And the combination of references, as discussed above, would provide predictable results in determination of a breast cancer gene expression profile.
Absent any objective or factually supported evidence, which Applicants have not provided, one of ordinary skill in the art, having Skog, Ciriello, Gure, Liang, Yan, Terai, Fatah, Rezaul, and Parker in front See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
For all these reasons, and those listed above, Skog, Ciriello, Gure, Liang, Yan, Terai, Fatah, Rezaul, and Parker, taken together, are deemed to render claims 1, 5, 24-25, and 27-28 obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636